Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 3/31/22 has been entered.  Claims 1-10 and 17 are pending.

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.      Claims 1-10 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11174334 Ekin et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the patented claims differ somewhat in scope, they overlap to the extent that one practicing the patented claimed inventions would practice the instantly claimed inventions.  Particularly note the alternative polyurethane of patented claims 9-14 and the coatings and coated substrates of patented claims 23 and 24.


4.      Claims 1-10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/693837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending claimed inventions.  The upper portion of the copending reaction temperatures overlap with those of the instant claims.  Furthermore, it is not seen that the instantly claimed method does not give the same final product as the copending claimed method since the reactants are the same.  See MPEP 2112 and 2113.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.      Claims 1-10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/693874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending claimed inventions.  Particularly note the alternative polyurethane composition of copending claims 6-11 and the temperature range of copending claim 6.  The upper portion of the copending reaction temperatures overlap with those of the instant claims.  Furthermore, it is not seen that the instantly claimed method does not give the same final product as the copending claimed method since the reactants are the same.  See MPEP 2112 and 2113.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.      Claims 1-10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/693914 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending claimed inventions.  The upper portion of the copending reaction temperatures overlap with those of the instant claims.  Furthermore, it is not seen that the instantly claimed method does not give the same final product as the copending claimed method since the reactants are the same.  See MPEP 2112 and 2113.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.      Claims 1-10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/693976 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending claimed inventions.  Particularly note the reaction temperatures of copending claim 2.  The upper portion of the copending reaction temperatures overlap with those of the instant claims.  Furthermore, it is not seen that the instantly claimed method does not give the same final product as the copending claimed method since the reactants are the same.  See MPEP 2112 and 2113.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.      Claims 1-10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/694007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending claimed inventions.  Particularly note the reaction temperatures of copending claim 11.  The upper portion of the copending reaction temperatures overlap with those of the instant claims.  Furthermore, it is not seen that the instantly claimed method does not give the same final product as the copending claimed method since the reactants are the same.  See MPEP 2112 and 2113.
The open language of the instant claims, the use as coatings, and the recitation of “composition” of the instant claims encompasses the water of the copending claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.      Claims 1-10 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/694064 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, although the instant claims and the copending claims differ somewhat in scope, they overlap to the extent that one practicing the instantly claimed inventions would practice the copending claimed inventions.  Particularly note the reaction temperatures of copending claim 1.  The upper portion of the copending reaction temperatures overlap with those of the instant claims.  Furthermore, it is not seen that the instantly claimed method does not give the same final product as the copending claimed method since the reactants are the same.  See MPEP 2112 and 2113.
The open language of the instant claims, the use as coatings, and the recitation of “composition” of the instant claims encompasses the water of the copending claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.     Claims 1-4, 6-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2015/0368530 Carter et al.

Regarding claims 1-4, 6, and 17:

Carter discloses a polyurethane composition containing a reaction product of an azidated polyol and a poly(alkynyl carbamate) prepolymer in stoichiometric equivalent amounts at paragraphs [0001], [0022], [0023], noting the polyurethane prepolymers having azide and/or alkyne groups, [0025], and [0109], noting the azidated polyol and the poly(alkynyl carbamate) prepolymer and the reaction product thereof.  The reaction appears to be conducted at room temperature because no heating is specified in paragraphs [0109] and [0110].  Carter, paragraphs [0060] and [0061] specify reacting the components at the instantly claimed temperatures or with catalysts to allow the use of lower temperatures.  Carter, paragraph [0060] discloses simply heating to the temperatures which include those of the instant claims to react their azides and alkynes.  “Simply heating” and Carter, paragraph [0061] imply that the simply heating of paragraph [0060] is done without catalyst.  Carter therefore encompasses the instantly claimed inventions.
  It would appear that the same product is obtained by either heating or catalysis.  There is no probative evidence to the contrary.  Since the instant claims are ultimately directed to alternative polyurethane compositions per se and not methods of making them, the product of Carter made by simply heating Carter’s azides and alkynes, which fall within the scope of those of the instant claims, to the temperatures of Carter, paragraph [0060] with no catalyst is taken as encompassing the product and process of the instant claims 1, 2, 3, 4, 6, and 17.                                                See MPEP 2113.  
See Carter, paragraph [0109] for the azides and alkynes though it uses catalysts and lower temperatures than required by the instant claims.
Carter is not taken as describing the instantly claimed inventions with sufficient specificity to anticipate them.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed inventions from the disclosure of Carter because Carter encompasses reacting the instantly claimed azides and alkynes, as discussed above, at the temperatures of Carter, paragraph [0060], of which “simply heating” makes it clear that no catalyst is required particularly when considered in context with Carter, paragraph [0061], and this reaction is expected to give the same product as produced by Carter’s catalyzed reactions at lower temperatures based on the full reading of Carter, particularly paragraphs [0060] and [0061].

Regarding claim 7:

The instant claim 7 is directed to the alternative polyurethane composition, not the method of making the azidated polyol.  It is not seen that the azidated polyol of Carter, paragraph [0109] could not have resulted from the method of the instant claim 7.  See MPEP 2113.

Regarding claim 8:

The polyol moiety between the azide groups of the first formula of Carter, paragraph [0109] is a polyalkylene ether polyol which falls within the scope of the instant claim 8.

Regarding claims 9 and 10:

Carter discloses their reaction products as being coatings, sealants, and adhesives.  See Carter’s claim 1.  The composition of Carter, paragraph [0109] as reacted according to paragraph [0060] of Carter according to the above discussion therefore falls within the scope of the instant claim 9.  All of these are coated onto substrates.  The coated substrates implied by these coatings, sealants, and adhesives are those of the instant claim 10.


12.     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2015/0368530 Carter et al. in view of Szycher, Michael, “Structure-Property Relations in Polyurethanes” from: Szycher’s Handbook of Polyurethanes CRC Press, July 13, 2012, accessed on: 10 Apr 2020, https://www.routledgehandbooks.com/doi/10.1201/b12343-4.

The discussion of paragraph 11 above is repeated here.
Carter does not disclose the polyisocyanates of the instant claim 5.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the products of Carter’s paragraphs [0109] and [0110] using the polyisocyanates of the instant claim 5 because Carter teaches the use of oligomers of the isocyanates of paragraph [0035] in paragraph [0035], these polyisocyanate oligomers of Carter encompass the polyisocyanates of the instant claim 5, Szycher, page 53, section 3.1.3.1 discloses polyurethanes containing polyisocyanates with allophanate, biuret, or isocyanurate groups and teaches that polyurethanes prepared from polyisocyanate that contain isocyanurate groups produce polyurethanes of high heat stability and flame retardance (3.1.3.1.3) and Carter’s polyurethane made according to their paragraphs [0109] and [0110] but with the polyisocyanates of the instant claim 5 would have been expected to have the properties of the compositions of Carter coupled with the properties that the polyisocyanates of the instant claim 5 normally impart to polyurethanes containing them, including heat stability and flame retardance.

Response to Applicant’s Arguments

13.     The following response is in reply to the applicant’s arguments regarding the rejections of paragraphs 3-9:

In the applicant’s response of 3/31/22:

The applicant argues “The claims are rejected on the grounds of nonstatutory double patenting over U.S. Pat. No. 11,174,334, and provisional nonstatutory double patenting over co- pending application Ser. Nos. 16/693,837, 16/693,874, 16/693,914, 16/693,976, 16/694,007 and 16/694,064. Applicant notes there are no allowed claims from the present application, which have been amended herein. Applicant will respond to this rejection upon an indication of one or more allowed claims.”  See MPEP 714.02    Must Be Fully Responsive [R-08.2012], particularly “The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.”  See MPEP 804 I. B. 1., particularly “1.    Provisional Nonstatutory Double Patenting Rejections
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
The applicant has not reduced to a writing which distinctly and specifically points out any supposed errors in the examiner’s action and has not replied to every ground of objection and rejection in the prior Office action.  The above rejections are therefore maintained.

14.     The following response is in reply to the applicant’s arguments regarding the rejections of paragraphs 11 and 12:

In the applicant’s response of 3/31/22:

The applicant argues “Claims 1 and 17 are each rejected as either anticipated by, or obvious in view of, U.S. Pat. App,. Pub. No. 2015/0368530 to Carter et al. (“Carter”). Applicant submits that the claims, as amended herein, are not anticipated by or obvious in view of Carter. Applicant further submits that dependent claims 2-10 are each patentable for the reason, and as depending on an allowable independent claim.”  The argued anticipation rejection is withdrawn in view of the applicant’s arguments.
The obviousness rejection of paragraph 11 above is maintained over the applicant’s arguments as they apply to an obviousness rejection for the reasons stated in the above rejection.
The applicant argues “Carter teaches reacting an azide compound with an alkyne compound to form a reaction product that is used in coatings, sealants, adhesives and in elastomer applications. (Carter, para. 1.) In particular, the reaction products are used in liquid applied membranes (LAMs), such as those applied on roofs. (Para. 5, 7.) LAMs cure at ambient temperature, which is “a significant advantage over conventional flat roofing materials, which require elevated temperatures for their application resulting in a higher risk of accidents.” (Para. 7.) An objective of Carter is to provide materials suitable as liquid applied membranes, “particularly for roofing applications.” (Para. 17.) Carter teaches using a copper-based catalyst in the azide/ alkyne reaction, to allow the reaction to take place at ambient temperature. (Carter, para. 61, 62.) Thus, a person of skill in the art reading Carter, would use a copper-based catalyst, to allow for ambient temperature curing in the LAM.”  Carter, paragraph [0060] discloses simply heating to the temperatures which include those of the instant claims to react their azides and alkynes.  “Simply heating” and Carter, paragraph [0061] imply that the simply heating of paragraph [0060] is done without catalyst.  Carter therefore encompasses the instantly claimed inventions.

The applicant argues “In the present claims, an azidated polyol and a poly(alkynyl carbamate) prepolymer are reacted at a temperature of from 100°C to 200°C, and with no catalyst. (See claims 1 and 17.) Carter does not teach this embodiment. Furthermore, the disclosures in Carter teach away from reacting these components at elevated temperatures and with no catalyst. Such elevated temperatures would create a higher risk of accidents, when applied in roofing applications of Carter. (Carter, para. 7.) Rather, Carter teaching using a catalyst, so those components may be reacted at ambient temperatures. (Carter, para. 61.)”  Carter, paragraph [0060] discloses reacting their azides and alkyns by simply heating them to at least 100⁰ C, preferably at least 120⁰ C, and more preferably at least 140⁰ C.  Carter, paragraph [0060], “simply heating” and paragraph [0061] implies that the simply heating of Carter is without catalyst.  Carter provides no upper temperature.  The temperatures recited encompass those of the instant claims.  It would have been expected by the ordinary skilled artisan that temperatures as high as 200⁰ C would have begun to degrade the organic polymers made by Carter.  The ordinary skilled artisan in this art typically has a PhD in chemistry or a related field and many years of experience in the art.  It is well within their ability to determine the upper temperatures which would give too much degradation.  The 20 degree increments from the various ranges of Carter, paragraph [0060] further indicates that the prior art would not have greatly exceeded 140⁰ C in reaction of the organic compounds of Carter because they would have understood that such high temperatures would lead to degradation of the organic polymers of Carter.  The teaching of Carter, paragraph [0060] rebuts the applicant’s arguments.

The applicant has not demonstrated any unexpected results stemming from the instantly claimed temperatures which are commensurate in scope with the instant claims and which are compared to the closest prior art, which is Carter.
The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and the full teachings of the cited prior art.  This rejection is therefore maintained.

15.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762